Citation Nr: 0500612	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  04-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active service from November 1967 to 
December 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  At present, the veteran's case is before 
the Board for appellate review.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge in May 2004.  A copy of the hearing transcript 
issued following the hearing is of record.   

Further, the Board notes that following the February 2004 
statement of the case (SOC), the veteran submitted a VA form 
9 (Appeal to Board of Veterans' Appeals) in March 2004, which 
perfected his appeal regarding the issues of increased 
ratings for nephropathy with hypertension, ununited 
sternotomy, diabetes mellitus type 2, coronary artery 
disease, peripheral neuropathy of the left foot, and 
peripheral neuropathy of the right foot; as well as the issue 
of an earlier effective date for a grant of service 
connection for disabilities associated with diabetes and 
herbicides.  The Board also notes that, subsequently, the 
veteran withdrew his appeal regarding these issues, as shown 
in an April 2004 VA form 9 (Appeal to Board of Veterans' 
Appeals) and an April 2004 VA form 119 (Report of Contact).  
Therefore, as the above noted claims have been withdrawn, the 
only issue on appeal is that of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  See 38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.   

2.  Service connection is currently in effect for coronary 
artery disease, evaluated as 60 percent disabling; 
nephropathy with hypertension, evaluated as 60 percent 
disabling; diabetes mellitus type II, evaluated as 20 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
peripheral neuropathy of the right foot, evaluated as 10 
percent disabling; peripheral neuropathy of the left foot, 
evaluated as 10 percent disabling; and ununited sternotomy, 
evaluated as 0 percent disabling.  The veteran's combined 
disability rating has been 80 percent effective May 2001, and 
90 percent effective November 2002.  

3.  The evidence shows that the veteran's service-connected 
disabilities are of a nature and severity so as to preclude 
the performance of all types of substantially gainful 
employment in keeping with his education and occupational 
experience.


CONCLUSION OF LAW

The requirements for entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.1-4.14, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

However, in this case, he Board is granting the veteran's 
claim seeking entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.  No additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2004).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2004).

At present, the veteran is service-connected for coronary 
artery disease, evaluated as 60 percent disabling; 
nephropathy with hypertension, evaluated as 60 percent 
disabling; diabetes mellitus type II, evaluated as 20 percent 
disabling; hypertension, evaluated as 10 percent disabling; 
peripheral neuropathy of the right foot, evaluated as 10 
percent disabling; peripheral neuropathy of the left foot, 
evaluated as 10 percent disabling; and ununited sternotomy, 
evaluated as 0 percent disabling.  The veteran's combined 
disability rating has been 80 percent effective May 2001, and 
90 percent effective November 2002.  In this respect, the 
Board finds that the veteran meets the percentage 
requirements under 38 C.F.R. § 4.16(a) (2004).  

The veteran underwent a comprehensive VA examination in 
November 2002.  Following examination of the service-
connected disabilities, the examiner noted that the veteran 
would only be able to perform sedentary employment with the 
provision the he could take his medications and change body 
positions during the day.  

The Board notes that the evidence includes an April 2004 
statement from J. Pacheco, M.D., indicating that the veteran 
suffers from multiple conditions, including poorly controlled 
diabetes mellitus, hypertension, coronary artery disease, 
peripheral vascular disease, and diffuse arthritis, which 
cause him to be marginally functional.  In Dr. Pacheco's 
opinion the veteran was unable to regain and sustain gainful 
employment.  Furthermore, an April 2004 statement from S. 
Grubbs, M.D., indicates the veteran's current health 
conditions include diabetes mellitus, peripheral neuropathy, 
Crohn's disease, coronary artery disease, depression and 
obesity.  And, based on these conditions, the veteran was 
very limited on the type of occupation that he would be able 
to perform in the future.

On the occasion of the May 2004 hearing on appeal, the 
veteran testified that due to the severity of his service-
connected disabilities, he is unable to sit or walk for long  
periods of time.  He stated that he has been unable to 
maintain gainful employment since 1999.  It was further 
pointed out that the veteran receives ongoing VA treatment 
for the service-connected disabilities and takes several 
medications on a regular basis.  

Given the April 2004 statements from Dr. Pacheco and Dr. 
Grubbs, the Board finds that competent medical evidence 
supports the conclusion that the disabled veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities. 

Accordingly, since the evidence supports the veteran's claim, 
the doctrine of reasonable doubt, as set forth in 38 U.S.C.A. 
§ 5107(b) (West 2002), is for application in the instant case 
and entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the law 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


